DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 7 and 12 are objected to because of the following informalities: 
In Claim 7, at Line 3, change “perpendular” to --perpendicular--.
In Claim 12, at Line 1, delete one of the adjacent instances of “wherein”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is directed to the composed element of claim 1 (which already includes the structures of the protrusion, slot, first and second humps, and first and second undercuts) and also recites the structure of claim 1.  In other words, claim 13 recites redundant structure, in the form of the specific features of claim 1, twice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2008/0053029 to Ricker (“Ricker”).
-From Claim 1: Ricker discloses a composed element (at Fig. 7), comprising 
at least two panel-shaped elements 12, 14 formed of a board material and which, in a coupled condition, are connected together at an angle (i.e., 90°) such that the at least two panel-shaped elements in the coupled condition form a corner connection, wherein the panel-shaped elements are connected by coupling parts, which comprise a protrusion 26 on one of the panel-shaped elements and a slot 28 in the other panel-shaped element, 
wherein the protrusion comprises a first hump 58 and a second hump 64, wherein the first hump and the second hump are provided at opposite sides of the protrusion when observed in the cross section perpendicular to the two panel-shaped elements when coupled together to form the corner connection; 
wherein the slot comprises a first undercut 72 and a second undercut 74, wherein the first undercut and the second undercut are provided at opposite sides of the slot when observed in the cross section perpendicular to the two panel-shaped elements when coupled together to form the corner connection; 
wherein in the corner connection, the first hump in combination with the first undercut; and the second hump in combination with the second undercut provide a locking preventing the drifting apart of the protrusion and the slot.
-From Claim 2: Ricker discloses wherein the slot 28 is provided as a profiled part in the respective panel-shaped element.
-From Claim 3: Ricker discloses wherein the protrusion 26 is provided as an insertion piece.
-From Claim 4: Ricker discloses wherein the protrusion is situated at an end face 22 of the respective panel-shaped element
-From Claim 5: Ricker discloses wherein the slot is situated at a lateral surface 24 of the respective panel-shaped element.
-From Claim 6: Ricker discloses wherein the coupling under an angle provides a miter joint (see Fig. 7).
-From Claim 7: Ricker discloses wherein the coupling parts and locking elements allow coupling by a displacement of the panel-shaped element comprising the protrusion perpendular to the panel-shaped element comprising the slot (see Figs. 5 & 7).
-From Claim 8: Ricker discloses wherein the coupling under an angle provides a corner connection having an inner corner and an outer corner (shown below), and wherein the protrusion and the slot globally seen and in their coupled condition, are situated closer to the inner corner than to the outer corner.

    PNG
    media_image1.png
    582
    822
    media_image1.png
    Greyscale

Reproduced from Ricker (Examiner Annotated)
-From Claim 9: Ricker discloses wherein the panel-shaped element comprising the slot comprises only coupling parts in the form of one or more slots including said slot.
-From Claim 10: Ricker discloses wherein the panel-shaped element comprising the protrusion comprises only coupling parts in the form of one or more protrusions including said protrusion.
-From Claim 11: Ricker discloses wherein the composed element is a furniture part. (Fig. 7, showing shelf embodiment).
-From Claim 12: Ricker discloses wherein the composed element relates to or forms part of: a cupboard, wherein the panel-shaped elements form at least a vertical and a horizontal wall; a piece of bathroom furniture (i.e., a shelf) or a kitchen cupboard; or flat-pack furniture.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricker in view of US 2008/0302051 to Bearinger et al. (hereinafter “Bearinger”).
-From Claim 13: Ricker discloses all of the elements of the invention except for: the composed element including at least four panel-shaped elements, defining two sides, an upper wall, and a lower wall, said panel-shaped elements being connected two by two so as to form four corner connections, each of said corner connections comprising corresponding pairs of coupling parts, each corresponding pair of coupling parts comprising a protrusion and a slot.
Bearinger teaches the use of a protrusion/slot connection between panels, wherein the connection is used to form a four-side panel, with two sides, an upper wall, and a lower wall.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ricker by incorporating the connection into a four-panel shape as taught by Bearinger in order to provide a three-dimensional storage device, as opposed to an open shelf, as disclosed at Fig. 7 of Ricker.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        9/29/2022